DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recite, inter alia, identifying second high-power components of the high-power components that are not configured to compute current consumption based on their own operating states; computing a sum of a charging current of the battery and a drive current to be supplied to the first high-power components as an output current, the charging current being a value required to charge the battery, the output current being the sum of the charging current of the battery and the drive current to be supplied to the first high-power components, the output current not including a power consumption of the second high-power components; reducing the output current in accordance with a decrease of power consumption of the first high-powered components prior to the first high-powered components changing operating states. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 5 recites, inter alia,  determining whether it is possible to carry out tracking control in which the on-board charger reduces the output current in accordance with a decrease in the current consumption of the high-power component due to the change, and upon determining that the tracking control is not possible, the sum of the charging current and the current consumption of the high-power components after the change is computed as a target current, and the operating state is changed after reducing the output current to the target current. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 8 recites, inter alia, the characteristic determination circuit being further configured to identify second high-power components of the high-power components that are not configured to compute current consumption based on their own operating states; a calculation circuit configured to compute a sum of a charging current to the battery and a drive current to be supplied to the first high-power components as an output current, the charging current being a value required to charge the battery, the output current being the sum of the charging current of the battery and the drive current to be supplied to the first high-power components, the output current supplied from the on-board charger to the high- power components not including a power consumption of the second high-power components, the calculation circuit being configured to reduce the output current in accordance with a decrease of power consumption of the first high-powered components prior to the first high- powered components changing operating states. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 9 recites, inter alia, a trackability determination circuit configured to determine whether it is possible to carry out tracking control in which the on-board charger reduces the output current in accordance with a decrease in the current consumption of a high-power component due to a change in an operating state of one of the high-power components before the operating state of the high-power component is changed; and a command output circuit that outputs to the on-board charger a command to supply the output current from the on-board charger to the high-power components in order to supply the current not consumed by the high-power components to the battery, upon determining by the trackability determination circuit that the tracking control is not possible, the calculation circuit computes the sum of the charging current and the current consumption of the high-power components after the change as a target current, and the command output circuit changes the operating state after reducing the output current to the target current. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859